     Case 2:16-cv-00945-WBS-AC Document 38 Filed 04/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DIMITRIC MOSLEY,                                        Case No. 2:16-cv-00945 WBS AC P
12
                                            Plaintiff,
13
                   v.                                        [PROPOSED] ORDER GRANTING
14                                                           MOTION TO MODIFY SCHEDULING
                                                             ORDER
15   DOCTOR MA, et al.,
16                                      Defendants..
17

18         Defendants Posey, R.N., and Ma, M.D., move for an order modifying the October 2, 2019

19   Scheduling Order to extend the deadline for filing dispositive motions, due to unavoidable delays

20   associated with the COVID-19 health crisis.

21         Good cause having been shown, IT IS HEREBY ORDERED that defendants’ motion, ECF

22   No. 27, is GRANTED. The Dispositive Motion Deadline is extended to July 10, 2020 for all

23   parties.

24   DATED: April 25, 2020

25

26

27

28
                                                         1
                            [Proposed] Order Granting Mot. to Modify Scheduling Order (2:16-cv-00945-WBS-AC)
